Deceased, Ralph Heeg, was a seaman of the First Division, Illinois Naval Reserves, and with Joseph Pimes, et. al., was drowned while at boat drill in Chicago harbor on the night of July 5, 1906. The issues and proof as to the accident as well as the stipulations under which the case is submitted are the same in this case as in the Pimes case, and there discussed at length, and what we there said is decisive of this case, and in favor of claimant. Claim was originally brought by James Reddick, administrator, who has since died, John F. Devine being appointed his successor in his own behalf as such, and for the next of kin. The petition was amended by adding as claimants, Katherine Heeg, mother, Cornelius Heeg, father, Edward, Harvey, George and Lloyd Heeg, by Cornelius Heeg, next friend, brothers of deceased. And the proof is that deceased 'died unmarried and left him surviving said named persons his sole heirs. Our award in favor of the claimant will be in the same amount as in the Pimes case. We accordingly award claimant, John F. Devine, administrator of the estate of Ralph Heeg, deceased, for the sole use, and benefit of the legal heirs of said Ralph Heeg, deceased, the sum of two thousand ($2,000.00) dollars.